Citation Nr: 0701816	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling for 
chondromalacia, and 10 percent disabling for arthritis with 
limitation of motion.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling for 
chondromalacia, and 10 percent disabling for arthritis with 
limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1957, and from March 1958 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased 
each of the ratings for the veteran's right and left knee 
disabilities from 0 to 10 percent disabling.  By a March 2004 
rating decision, the RO awarded separate 10 percent ratings 
for each the right and left knee for arthritis with 
limitation of motion.  

The issue of entitlement to an increased rating for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The veteran's left knee disability is manifested by 
subjective complaints of pain, and objective findings of 
degenerative arthritis, "virtually full" extension (0 
degrees), flexion limited to no more than 100 degrees, and no 
more than slight instability.  There is no clinical evidence 
of locking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2006).

2.  The criteria for an increased initial rating for 
arthritis with limitation of motion of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, DC 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for the degenerative arthritis in his left 
knee on the original grant of service connection.  The Board 
must therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
entitlement to compensation had already been established for 
the chondromalacia of the knee, and an increase in the 
disability rating is now at issue, the present level of 
disability is of primary concern.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability has been rated 10 percent 
disabling under DC 5257 (other impairment of the knee) and 10 
percent disabling under DC 5010 (traumatic arthritis).  
Diagnostic codes 5258 (dislocation of semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint), 5260 (limitation of flexion of the leg), and 5261 
(limitation of extension of the leg) are also potentially 
applicable in this instance.

Diagnostic Codes 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  Specifically, on examination in May 2003 
and in January 2004, there was no objective evidence of 
ankylosis or impairment of the tibia and fibula.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  VA treatment records dated from December 1998 to March 
2003 do not demonstrate findings of instability.  On VA 
examination in May 2003, the McMurray test was positive, but 
the Lachman test was negative.  On private orthopedic 
consultation in January 2004, the veteran was found to have 
mild MCL laxity only (the collateral ligaments were found to 
be stable).  The McMurray test was positive, and the Lachman 
test was negative.  Given that the veteran's left knee is 
manifested by mild medial laxity only, the Board finds that 
the veteran's knee impairments do not qualify as "moderate," 
and that he is therefore not entitled to a rating higher than 
10 percent under DC 5257 for the left knee.

Diagnostic Code 5258 (dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint) has one rating:  20 percent. 38 C.F.R. § 4.71a, DC 
5258.  While the veteran has complained of locking of his 
right knee, he has not complained of locking in his left 
knee, and no joint effusion of the left knee has been 
observed.  Accordingly, the Board finds that the veteran is 
not entitled to a 20 percent rating under DC 5258 for his 
left knee.  The Board now turns to the remaining criteria.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.   

Treatment records dated from December 1998 to January 2004 
show that the veteran intermittently complained of left knee 
pain.  Limitation of motion of the left knee, however, was 
not noted.

The veteran underwent VA examination in May 2003, and 
underwent a private orthopedic consultation in January 2004.  
Testing in May 2003 revealed a range of motion from 0 to 100 
degrees.  In the January 2004 private examination, he had 
"virtually full" extension in the left knee, with flexion in 
the left knee to 115 degrees.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's left knee had 
extension to 0 degrees, or "virtually full" extension.  Full 
extension warrants a noncompensable evaluation.  Diagnostic 
Code 5261 therefore cannot serve as a basis for an increased 
rating for the left knee.  Similarly, DC 5260 cannot serve as 
a basis for an increased rating for the left knee in this 
case.  At no time has the flexion of the left knee been 
limited to more than 100 degrees.  Limitation of flexion to 
100 degrees or better does not warrant a rating higher than 
10 percent under DC 5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating for the left knee under either DC 5260 
or 5261.  Given that he did not meet the criteria for a 
compensable rating under either of these diagnostic codes, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
both DC 5260 and DC 5261 were met.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  Even if the veteran does experience 
occasional flare-up of his left knee disability, the Board 
finds it unlikely, and there is no evidence which suggests, 
that, on repetitive use, the left knee would be restricted by 
pain or other factors to only 30 degrees flexion or 15 
degrees extension.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the left 
knee is limited in motion to 15 degrees extension or 30 
degrees flexion, and thus the requirements for an increased 
rating for the left knee are not met.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis of the left knee 
where there is a noncompensable level of limitation of motion 
of the knee, with X-ray findings of arthritis.  38 C.F.R. 
§ 4,71a, DC 5010.  In order to be eligible for a separate 
rating under this diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the veteran here does not qualify 
for compensation on the basis of limitation of motion of his 
left knee, but he has a noncompensable level of limitation of 
flexion.  He may have some noncompensable level of limitation 
of extension.  It is not clear to the Board whether the 
private examiner's finding of "virtually full" extension 
reflects any limitation of extension.  However, the 10 
percent rating for arthritis based on noncompensable level of 
a limitation of motion may only be awarded once for each 
joint, therefore the veteran qualifies for that rating based 
on his limitation of flexion. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5257 and the current 
10 percent rating pursuant to DC 5010.  As the preponderance 
of the evidence is against the claim for an increased rating 
for the left knee, the "benefit-of-the-doubt" rule does not 
apply, and the claim for an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and December 
2003; and rating decisions in July 2003 and March 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for a left knee disability, currently 
rated 10 percent disabling for chondromalacia and instability 
and 10 percent disabling for arthritis with limitation of 
motion, is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for an increased rating for a right knee 
disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  On 
private orthopedic consultation in January 2004, the veteran 
complained of right knee pain, locking, catching, and giving 
way.  Physical examination revealed slight swelling, joint 
line tenderness, slight medial laxity, degenerative 
arthritis, and a flexion contracture of approximately 70 
degrees, with further flexion to no more than 110 degrees.  
MRI examination revealed a torn medial meniscus.  It was 
recommended that the veteran undergo arthroscopic surgery and 
informed that he may eventually require a total right knee 
replacement.  Thus, it appears that the veteran's right knee 
disability may have increased in severity since the last VA 
examination in May 2003.  Additionally, it is unclear to the 
Board whether a flexion contracture of approximately 70 
degrees indicates the presence of ankylosis.  Accordingly, 
the Board finds that an additional examination is necessary 
in order to accurately determine the current level of 
severity of the veteran's right knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current level of severity of his 
service-connected right knee 
disability.  The claims folder should 
be made available to the examiner for 
review.  The examiner's report should 
set forth all current complaints, 
findings, and diagnoses.  The report 
should include range-of-motion findings 
and instability findings, and whether 
ankylosis is present.  The report 
should also discuss the presence of 
manifestations of pain as well as 
functional impairment.  Finally, the 
examiner should note whether the 
veteran has undergone any surgical 
intervention of his right knee.

2.  Then, readjudicate the veteran's 
claim for an increased initial rating 
for his right knee disability.  If the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
opportunity for response.  Thereafter, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


